Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




CHARLES HOOPER,


                            Appellant,

v.

STATE OFFICE OF RISK
MANAGEMENT,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 

No. 08-09-00202-CV

Appeal from the

193rd District Court
of Dallas County, Texas

(TC# DC-08-09022-L)





MEMORANDUM  OPINION


	This appeal is before the court on its own motion for determination of whether it should be
dismissed for want of prosecution.  Finding that the clerk's record has not been filed due to the fault
of the Appellant, we dismiss the appeal for want of prosecution.
	The clerk's record was due to be filed on July 11, 2009.  The District Clerk has notified the
Court that the clerk's record has been prepared but has not been filed because Appellant has not
made financial arrangements to pay for the clerk's record.  In a letter dated July 13, 2009, the Clerk
of the Court notified Appellant that the clerk's record had not been filed because he had failed to
make financial arrangements to pay for it. The letter further advised Appellant that the appeal would
be dismissed pursuant to Tex.R.App.P. 37.3 for want of prosecution unless he showed grounds for
continuing the appeal within ten days.  Appellant has not responded to the letter and the clerk's
record still has not been filed.   We therefore dismiss the appeal pursuant to Rule 37.3(b).


November 24, 2009					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.